Title: From Thomas Jefferson to Thomas Pinckney, 3 December 1792
From: Jefferson, Thomas
To: Pinckney, Thomas


     
      Dear Sir
      Philadelphia Dec. 3. 1792.
     
     I take the liberty of troubling you to forward the inclosed letters to Mr. Cathalan and Fenwick; and as you may very possibly be applied to in the course of the business, I send them open that you may be acquainted with the train into which it is put. When you shall have read them, be so good as to seal and forward them. Knowing the interest you take in the success of this essay, it would be presumptuous in me to sollicit your attentions to it. My retirement will render mine useless: and I shall be happy in knowing that tho’ your position is not the most favorable for superintending it, yet it will be much within your reach and encouragement. A line from you to Cathalan, assuring him that you look towards it with interest, will have a good effect on him.
     I do not write you a publick letter by the packet because there is really no subject for it. The elections for Congress have produced a decided majority in favor of the republican interest. They complain, you know, that the influence and patronage of the Executive is become so great as to govern the legislature. They endeavored a few days ago to take away one means of influence by condemning references to the heads of department. They failed by a majority of 5 votes. They were more succesful in their endeavor to prevent the introduction of a new means of influence, that of admitting the heads of departments to deliberate occasionally in the house in explanation of their measures. The proposition for their admission was rejected by a pretty general vote. I think we may consider the tide of this government as now at the fullest, and that it will from the commencement of the next session of Congress retire and subside into the true principles of the Constitution. An alarm has been endeavored to be sounded as if the republican interest was indisposed to the payment of the public debt. Besides the general object of this calumny, it was meant to answer the special one  of electioneering. It’s falshood was so notorious that it produced little effect. They endeavored with as little success to conjure up the ghost of anti-federalism, and to have it believed that this and republicanism were the same, and that both were Jacobinism. But those who felt themselves republicans and federalists too, were little moved by this artifice; so that the result of the election has been promising. The occasion of electing a Vice president has been seised as a proper one for expressing the public sense on the doctrines of the Monocrats. There will be a strong vote against Mr. Adams, but the strength of his personal worth and his services will I think prevail over the demerit of his political creed. I am with great & sincere esteem, my dear Sir, Your most obedt & most humble servt
     
      Th: Jefferson
     
    